internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb qp2-plr-156992-01 date date taxpayers company a state x state y dear this ruling is in response to the letter dated date on your behalf from your representative concerning the application of sec_1042 of the internal_revenue_code the code to certain transactions described below on the taxpayers sold stock of company a to an employee_stock_ownership_plan esop as defined in sec_4975 of the code maintained by company a and elected nonrecognition treatment on the gain from the sale under sec_1042 of the code you have represented that pursuant to the sec_1042 election the proceeds of the sale were invested in qualified_replacement_property within the meaning of sec_1042 of the code within one year of the date of the sale you have represented that the taxpayers contributed the qualified_replacement_property along with other assets to separate revocable trusts established under the laws of state x state x trusts the trust instrument provides that the state x trusts may be revoked by the grantor in whole or in part at any time before the death of the grantor the grantor may also direct the trustee to pay amounts out of the trust estate to any other person or organization each taxpayer is the sole grantor of his respective state x trusts in addition the trustee of the state x trusts is not the grantor neither taxpayers are trustee of the state x trusts you have represented that the taxpayers are treated as the owners of their respective state x trusts for federal tax purposes under sec_671 of the code the taxpayers propose to transfer the assets of their respective state x trusts to irrevocable trusts governed by the laws of state y state y trusts to eliminate state y’s intangible tax neither taxpayers are the trustee of the state y trusts the trustee of the state y trusts is not the grantor h or w the taxpayers’ state y trusts will be funded by the assets of their respective state x trusts this will occur prior to january of each year in addition the state y trusts’ governing trust documents require the trustee to transfer the entire trust estate to the state x trust on april of each year essentially each year the assets of each state x trust including the qualified_replacement_property will be transferred to the respective state y trust with a subsequent transfer back to the respective state x trust the state y trust instrument provides that during the grantor’s lifetime the trustee may pay or apply all or any part of the net_income or principal of the trust estate to the grantor or for the grantor’s benefit any undistributed_income shall be added to the trust estate of the state y trust you have requested a ruling that the transfer of qualified_replacement_property from the state x trusts to the respective state y trusts will not be treated as a disposition of the qualified_replacement_property within the meaning of sec_1042 of the code code sec_1042 provides that if a taxpayer disposes of any qualified_replacement_property then notwithstanding any other provision of this title gain if any shall be recognized to the extent of the gain which was not recognized under subsection a by reason of the acquisition by such taxpayer of such qualified_replacement_property thus gain realized from the disposition of any qualified_replacement_property by a taxpayer who made an election under sec_1042 must be recognized at the time of the disposition regardless of any other nonrecognition provisions of the code that may otherwise have applied sec_1042 provides that the recapture rules of sec_1042 shall not apply to any transfer of qualified_replacement_property that occurs in any reorganization within the meaning of sec_368 unless the person making the election under sec_1042 owns stock representing control of the acquiring or acquired_corporation and such property is substituted_basis_property in the hands of the transferee by reason of the death of the person making the election by gift or in any transaction to which sec_1042 applies sec_671 through of the code contain rules under which the grantor of a_trust will be treated as the owner of all or any portion of a_trust sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or may be distributed to the grantor or held or accumulated for future distribution to the grantor based on the above h w will be treated as owner of their respective state y trust for federal tax purposes therefore there is no disposition upon the transfer of the qualified_replacement_property from the state x trusts to the state y trusts and vice versa except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely robert d patchell chief qualified_plans branch office of division counsel associate chief_counsel tax exempt and government entities
